Pages where confidential treatment has been requested are stamped “Confidential
Treatment Requested and the Redacted Material has been separately filed with the
Commission,” and places where information has been redacted have been marked
with (***).

Exhibit 10.25M

FOURTEENTH AMENDMENT

TO

AMENDED AND RESTATED

CSG MASTER SUBSCRIBER MANAGEMENT SYSTEM AGREEMENT

BETWEEN

CSG SYSTEMS, INC.

AND

CHARTER COMMUNICATIONS HOLDING COMPANY, LLC

 

This Fourteenth Amendment (the “Amendment”) is made by and between CSG Systems,
Inc., a Delaware corporation (“CSG”), and Charter Communications Holding
Company, LLC, a Delaware limited liability company (“Customer”).  CSG and
Customer entered into that certain Amended and Restated CSG Master Subscriber
Management System Agreement dated February 9, 2009, as amended (the
“Agreement”), and now desire to further amend the Agreement in accordance with
the terms and conditions set forth in this Amendment.  If the terms and
conditions set forth in this Amendment shall be in conflict with the Agreement,
the terms and conditions of this Amendment shall control.  Any terms in initial
capital letters or all capital letters used as a defined term but not defined in
this Amendment shall have the meaning set forth in the Agreement.  Upon
execution of this Amendment by the parties, any subsequent reference to the
Agreement between the parties shall mean the Agreement as amended by this
Amendment.  Except as amended by this Amendment, the terms and conditions set
forth in the Agreement shall continue in full force and effect according to
their terms.

 

CSG and Customer agree to the following upon the Effective Date:

 

1.    Customer desires to add and CSG agrees to provide CSG Event Notification
Interface ("ENI") pursuant to Section 2 of the Agreement.  Therefore, Schedule
C, "Recurring Services," is modified by adding CSG Event Notification Interface
(ENI) and by adding the following to the section entitled "RECURRING SERVICES
DESCRIPTION":

 

CSG Event Notification Interface (ENI) - The Event Notification Interface
enables ACP to send downstream event notifications for real-time updates,
nightly cycle updates, and cycle-generated notifications. Event notification
includes activity-based changes to the attributes associated with the following
ACP files: Account, Customer, Customer equipment, Equipment inventory, Item,
Job, Location, and Order.

 

2.    Schedule F, "Fees," section titled, "CSG Services, II. Interfaces," shall
be modified by adding the following:

 

G.   Event Notification Interface (ENI)

 

Description of Item/Unit of Measure

Frequency

Fee

1.Interface Implementation and Startup (Note 1)

*** *******

***** ***** ** $ $****** *** ****

2.Interface development and technical services (Note 2)

*** *******

***** ***** ** $ $****** *** ****

3.Interface certification services for non-supported third party applications
(per *************) (Note 3)

*** *******

***** ***** ** $ $****** *** ****

4.Interface Monthly Operations Support (per ***********)

*******

$******

Note 1: Installation and startup services.  All installation and startup
services and the associated fees shall be set forth in a mutually agreed upon
Statement of Work.

Note 2: Interface development and technical services.  Quote relates to
interface development services and technical services requested by Customer in
relation to the client side integration of Customer’s third party
applications.  All interface development services and technical services and the
associated fees shall be set forth in a mutually agreed upon Statement of Work.

Note 3: Interface certification services for non-supported third party
applications.  Any interfaces, accomplished by Customer through any allowable
and available ENI API, must be certified by CSG prior to the integration of such
interfaces.  All interface certification services and the associated fees shall
be set forth in a mutually agreed upon Statement of Work. The fees set forth
above for interface certification DO NOT INCLUDE any technical services that may
be requested by Customer in relation to the client side integration of
Customer’s third party applications.  Any services in relation to the client
side integration of third party applications and the associated fees shall be
set forth in a mutually agreed upon Statement of Work.

 

--------------------------------------------------------------------------------

***

Confidential Treatment Requested and the Redacted Material has been separately
filed with the Commission.

 

 

THIS AMENDMENT is executed on the day and year last signed below (the “Effective
Date”).

 

CHARTER COMMUNICATIONS HOLDING

COMPANY, LLC (“CUSTOMER”)

 

By: Charter Communications, Inc., its Manager

CSG SYSTEMS, INC. (“CSG”)

 

 

By: /s/ Steve Blechschmidt

 

 

By:  /s/ Michael J. Henderson

 

Title:  

 

Title: EVP Sales & Marketing

 

Name:  Sr. Dr. CMS

 

Name:  Michael J. Henderson

 

Date:  7/29/10

 

Date:  7/30/10

 